Citation Nr: 1218395	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-43 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right eye cancer, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for neuropathy, to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for a skin rash, to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for leukopenia, claimed as reduced white blood count, to include as due to radiation exposure.  

6.  Entitlement to service connection for a urethral stricture and bladder neck stricture, to include as due to exposure to ionizing radiation.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the claims currently on appeal.  These claims were previously reopened and remanded by the Board in November 2010 for additional evidentiary development.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Columbia, South Carolina in July 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's right eye disability; diabetes mellitus; neuropathy; chronic skin disorder; leukopenia; and, a disorder manifested by urethral stricture and/or a bladder neck stricture are not diseases subject to radiation-exposed veterans, and are not radiogenic diseases.

2.  A right eye disability, to include right eye cancer, did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  

3.  Diabetes mellitus did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  

4.  Neuropathy did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  

5.  A chronic skin disorder, to include a skin rash, did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  

6.  Leukopenia, a disability manifested by reduced white blood cell count, is a laboratory finding which is not a chronic disability for which VA disability benefits may be awarded.

7.  A disorder manifested by a urethral stricture and/or a bladder neck stricture did not manifest during, or as a result of, active military service, to include as due to exposure to ionizing radiation.  


CONCLUSIONS OF LAW

1.  Right eye disorder, to include right eye cancer, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  

2.  Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  

3.  Neuropathy was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  

4.  A chronic skin disorder, to include skin rash, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  

5.  Leukopenia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  A disorder manifested by a urethral stricture and/or a bladder neck stricture was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2008 and December 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans.  However, as the Veteran did not develop radiogenic diseases, compliance with these provisions was not required.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran was also afforded a VA examination in June 2011, and a copy of these records, as well as the records of the Veteran's treatment with VA, have been incorporated into the claims file.  Also, copies of private treatment records have been incorporated into the Veteran's claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination in June 2011 and that the Veteran attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

In October 2011, the Veteran submitted a statement alleging that the June 2011 VA examiner was not pleased to have the Veteran assigned as his patient.  Specifically, the Veteran indicated that the examiner expressed an opinion that he did not believe the Veteran was exposed to radiation prior to the examination.  While acknowledging the Veteran's contentions, the Board does not find that an additional examination is necessary.  The examination report reveals that the examiner performed extensive tests, interviewed the Veteran, and reviewed the entire claims file in great detail.  Only after all of this did the examiner opine that the Veteran's conditions were not related to radiation exposure.  There is no evidence to suggest that the examiner performed a less than thorough examination or that any final opinion was clouded by a preconceived belief.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

The term onsite participation means that (A) during the official operational period of an atmospheric nuclear test, the Veteran was present at the test site or performed official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test, or, (B) during the six month period following the official operational period of an atmospheric nuclear test, a veteran was present at the test site or other test staging area to perform official military duties in connection with the completion of projects related to the nuclear test, including decontamination of equipment used during the nuclear test.  38 C.F.R. § 3.309(d)(3)(v).  

The evidence of record does not establish that the Veteran is a "radiation-exposed veteran," as he did not participate in a radiation-risk activity as defined at 38 C.F.R. § 3.309(d).  But even if the Board were to concede that the Veteran was exposed to radiation during his World War II service, as will be discussed below, the Veteran did not develop a radiogenic disease.

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  The Veteran's claimed disabilities are not identified as diseases for which the presumption of service connection applies, and section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure.  While posterior subcapsular cataracts are noted as a radiogenic disease, a December 2007 record demonstrates that the Veteran was diagnosed with nuclear sclerotic cataracts, rather than posterior subcapsular cataracts.  The Veteran's claimed disabilities are not radiogenic diseases, thus these provision are inapplicable.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

The Veteran has claimed entitlement to service connection for right eye disability; diabetes mellitus; neuropathy; chronic skin disorder; leukopenia; and, a disorder manifested by urethral stricture and/or a bladder neck stricture under the theory that such disabilities are due to radiation exposure in service.  Thus, the claims will be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

As will be discussed in detail below, the Veteran's claims of service connection are being denied.  The Veteran has alleged that VA is unwilling to admit that veterans were exposed to radiation.  However, this assertion on the part of the Veteran is incorrect.  The Veteran has described his military service in great detail.  The Veteran's specific history is difficult to ascertain from his statements, but he appears to have suggested during his July 2010 hearing that he served on the islands of Atiu and Pareo (as recorded in the hearing transcript) during service where vessels marked "atomic radiation as visible."  In an October 2009 statement, the Veteran reported that mushroom clouds could be seen from Bikini Island during his service there in 1945.  In his original radiation examination of November 1990, the Veteran reported that he was approximately 170 miles from the center of the detonation.  The Veteran indicated that he moved closer to the vicinity of the blast two weeks later, but the record does not indicate how close the Veteran was to the vicinity.  This version of events certainly seems plausible based on the time and location of the Veteran's military service.  However, his claims are still being denied as the preponderance of the competent and credible evidence of record demonstrates that the Veteran's disabilities, which did not develop for decades after military service, are more likely than not due to non-military related factors rather than in-service radiation exposure or military service in general.  

Right eye disability

The Veteran's service treatment records fail to reflect that he suffered from right eye cancer, or any other disability affecting the eye, during active military service.  The Veteran was afforded a VA radiation examination in November 1990.  The Veteran reported that he was exposed to nuclear detonations during his active military service on the Marshall Islands.  A November 1990 VA treatment record reiterates the Veteran's reported radiation exposure.  However, there is no indication of a chronic eye disability in any of these records.  

The record contains a private treatment note dated February 2004 and prepared by a physician with the initials G.B.N.  According to this note, samples of the Veteran's hair were sent for testing.  It was noted that the results came back with exceptionally high levels of uranium and strontium.  The authoring physician concluded that the only exposure that the Veteran could have gotten of uranium and strontium was from his in-service exposure to radiation fall out.  It was explained that while the Veteran worked with radioactive materials after military service, strontium and uranium were not the agents utilized.  The record does not contain any actual evidence confirming what, if any, radioactive materials the Veteran might have come into contact with after military service.  Nonetheless, it was concluded that the Veteran's cataracts were radiation related.  Absolutely no rationale was provided for this opinion.  Dr. N did suggest that the Veteran had a sustained muscle necrotic event that, in light of his reported past, suggested radiation exposure.  Again, however, no rationale was provided regarding the cataract opinion.  Finally, it was concluded that the Veteran's radiation dose would be closer to 500 or 600 rads based on looking at the overall effects.  Again, it is entirely unclear what methods or rationale was implemented when reaching this conclusion.  Dr. N opined that the Veteran had a radiation exposure of 400 karads in October 2004 and that cataracts were caused by radiation.  A similar conclusion that again lacked any rationale was provided by Dr. N in December 2004.  

The record also contains a private surgical report dated October 2006.  Laser surgery was performed to treat primary open angle glaucoma of the right eye.  There were no reported complications related to the procedure and no suggestions that this was related to radiation exposure.  

According to a private ophthalmology reported dated December 2007 and prepared by a physician with the initials R.M.S., the Veteran suffered from moderately impaired corrected vision with nuclear sclerotic cataract formation.  In a note dated November 2008, Dr. S concluded that the Veteran was suffering from open angle glaucoma, senile cataract formation and refractive error.  It was noted that an external examination was unremarkable for the Veteran's age and race, aside from nuclear sclerotic cataract formation bilaterally.  Dr. S did not suggest any relationship to radiation exposure.  

The Veteran was afforded a VA examination in June 2011.  The examiner noted that the claims file revealed a history of a cataract extraction in the left eye in April 2009, as well as surgery for glaucoma in the left eye in August 2007 and in the right eye in 2006.  The examiner explained that upon review of the claims file, there was no reference to right eye cancer.  Present examination also failed to corroborate or correlate a history of right eye cancer.  The examiner concluded that the Veteran suffered from reduced visual acuity in both eyes, more likely than not due to corneal disease.  The Veteran had superficial corneal keratitis with epithelial stain consistent with meibomian gland disease and dry eyes.  The examiner concluded that there was no evidence upon examination that would suggest ocular morbidity related to his current condition and previous radiation exposure.  While the Veteran was noted to have unexplained superficial keratitis in the right eye that was possibly related to radiation exposure, the examiner explained that this was speculative at best.  There was nothing definitive on examination that clearly attributed his eye condition to radiation exposure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for an eye disability, to include as due to radiation exposure during active military service.  The record reflects that the Veteran has been diagnosed with glaucoma and cataracts of the right eye, but there is no evidence of right eye cancer ever having been diagnosed.  As noted by Dr. S in 2008, external examination of the Veteran's eye was unremarkable for his age, aside from his glaucoma.  The June 2011 VA examiner concluded that the record failed to reflect a history of right eye cancer, but rather reduced visual acuity with superficial corneal keratitis with epithelial stain consistent with meibomian gland disease and dry eyes.  The examiner concluded that there was nothing upon examination to suggest that this was somehow related to radiation exposure, and any relationship to radiation exposure was at best speculative.  Finally, the Veteran himself testified during his July 2010 hearing that he did not really begin to have problems until 1987, demonstrating that there is no chronicity of symptomatology since separation from active duty.  

The Board recognizes that Dr. N has related the Veteran's cataracts to military service.  However, the statements of Dr. N are of very limited probative value.  Essentially, Dr. N has related all of the Veteran's disabilities to radiation exposure.  He did not provide any rationale in support of his conclusions, nor did he even discuss the Veteran's non-radiation risk factors such as obesity and age.  He also failed to discuss what methods were used by him when determining the extent of the Veteran's radiation exposure.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Finally, the Board is aware of the fact that the Veteran truly believes he suffers from a right eye disability secondary to military service.  During his July 2010 hearing, the Veteran testified to being in close vicinity to nuclear weapons testing.  The Veteran also testified to throwing up and having his skin turn black with scabs following this exposure.  However, the Veteran did not suggest that an eye disability existed prior to 1987.  While the Veteran is competent to testify to his in-service experiences, he is not competent to relate his exposure to an eye disability that manifested more than four decades after separation from service.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Therefore, the Veteran's testimony is not competent evidence of a relationship between any current eye disability and military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right eye disability, to include as secondary to exposure to radiation, must be denied.

Diabetes Mellitus

The Veteran's service treatment records fail to reflect that he suffered from diabetes mellitus or any associated symptomatology during his active military service.  According to a family history obtained upon treatment in January 1995, both of the Veteran's brothers were diabetic.  A June 2001 VA outpatient treatment record indicates that the Veteran was suffering from diabetes mellitus and that his body mass index (BMI) revealed him to be obese.  The Veteran testified during his July 2010 hearing that he was not diagnosed with diabetes mellitus until sometime in the 1980's.  

As already noted, the record contains a private treatment note dated February 2004.  According to this note, hair samples revealed exceptionally high levels of uranium and strontium.  The examining physician concluded that the Veteran's diabetes mellitus was radiation related.  Again, however, absolutely no rationale was provided for this opinion.  While it was also concluded that the Veteran's radiation dose would be closer to 500 or 600 rads based on looking at the overall effects, there was again no rationale or evidence cited in support of this conclusion.  A similar conclusion that again lacked any rationale was provided by Dr. N in December 2004.  

The Veteran was also afforded a VA examination in June 2011.  It was noted that the Veteran served in the VA-designated time frame of atomic bomb testing.  The examiner explained that while there was a hair sample test of record, the Veteran's level of radiation exposure was unknown.  The examiner explained that this test was not compared to a control and it was unclear how the radiation dose figures he presented were determined.  Also, there were no service treatment records reflecting complaints of, or treatment for, radiation related conditions.  Finally, there was no history of thyroid problems or infertility, which are radio-sensitive tissues.  The examiner concluded that the Veteran's weight of 265 pounds was the most likely etiology of his diabetes mellitus, which was now under favorable control with a significantly lower body weight.  The examiner explained that the Veteran's claim of diabetes mellitus secondary to radiation exposure was highly speculative, and that there was in fact no compelling evidence in this case to support such a claim.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for diabetes mellitus, to include as secondary to in-service radiation exposure.  The record does not reflect that the Veteran suffered from this condition or any associated symptomatology during active military service.  Likewise, there is no post-service evidence of this condition for several decades after separation from active duty.  The Veteran has not disputed this fact, testifying during his July 2010 hearing that diabetes mellitus was not diagnosed until sometime in the 1980's.  Finally, the June 2011 VA examiner opined that it was more likely that the Veteran's diabetes mellitus was related to his history of obesity, as there was no compelling evidence, such as a history of radiation-induced pancreatic insult.  The record contains no other competent evidence relating the Veteran's diabetes mellitus to radiation exposure.  

The Board again recognizes that Dr. N has related the Veteran's diabetes mellitus to military service.  However, the statements of Dr. N are of limited probative value.  Essentially, Dr. N has related all of the Veteran's disabilities to radiation exposure.  He did not provide any rationale in support of his conclusions, nor did he even discuss the Veteran's non-radiation risk factors such as obesity and age.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  

Finally, the Board again notes that the Veteran is competent to testify to his in-service experiences.  However, even if he was exposed to radiation, the preponderance of the evidence of record demonstrates that his diabetes mellitus did not arise as a result of such exposure.  While the Veteran may believe there is a correlation, the record contains no evidence to demonstrate that he is competent to provide an opinion relating a diagnosis of diabetes mellitus to alleged radiation exposure many decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to in-service radiation exposure, must be denied.

Neuropathy

The Veteran's service treatment records fail to reflect that he suffered from neuropathy or any associated symptomatology during his active military service.  According to a May 1978 private treatment record prepared more than thirty years after separation from active duty, the Veteran was in an automobile accident in February 1978.  He reported that he felt a shocking pain in the low back and that he was now experiencing pain in both legs and numbness of both feet.  There was no mention of a prior history of neuropathy or lower extremity discomfort.  The Veteran was diagnosed with possible lumbar disc herniation.  A myelogram revealed an indefinite herniated disc, as well as very slight asymmetry of the nerve root that was probably of no clinical significance.  

The record reflects that the Veteran was seen on a private basis for a three week history of low back pain in January 1995.  Neurological examination revealed intact cranial nerves and upper extremities.  Strength in the right lower extremity was difficult to assess due to pain.  A myelogram revealed anterior slippage of L4 on L5, representing a possible small anterior defect at L5-S1.  A computed tomography (CT) scan also revealed diffuse bulging of the L5-S1 disc with narrowing of the thecal sac at this level.  An EMG and nerve conduction revealed an L2-3-4 radiculopathy.  The Veteran was diagnosed with peripheral neuritis of uncertain etiology, low back pain and hip pain secondary to neuritis, venous stasis, and benign prostatic hypertrophy with urinary retention.  

The record also contains a December 2000 VA outpatient treatment record.  According to this note, neurological evaluation was normal, aside from Achilles reflexes that were absent bilaterally.  It was felt that this was most likely due to a mild peripheral neuropathy.  It was concluded that there was no evidence of a neurological disorder at this time. 

As already noted, the record contains a private treatment note dated February 2004.  According to this note, hair samples revealed exceptionally high levels of uranium and strontium.  The examining physician concluded that the Veteran suffered from a sustained muscle necrotic event that had been called arthritis that resulted in muscular pain.  It was concluded that this was radiation related.  Again, however, absolutely no rationale was provided for this opinion.  While it was also concluded that the Veteran's radiation dose would be closer to 500 or 600 rads based on looking at the overall effects, there was again no rationale or evidence cited in support of this conclusion.  In a June 2004 statement, Dr. N opined that the Veteran's radiation exposure was more than 600 rads to the lower extremity, noting that the more he saw the Veteran the higher his count went.  A similar conclusion that again lacked any rationale was provided by Dr. N in December 2004, but at this time, it was concluded that the Veteran experienced 400 k-rads of radiation exposure.  It is unclear what Dr. N was basing these numbers on.  

An August 2006 private treatment record notes that the Veteran was suffering from a two week history of refractory back pain in the pattern of a left lumbar radiculopathy.  It was noted that there was significant prior documentation of degenerative disease of the lumbar spine over the prior 10 years.  It was concluded that the Veteran's radiculopathy was in fact secondary to his nonservice-connected lumbar spine disability.  The Veteran was subsequently put on bed rest and he improved somewhat.  A magnetic resonance image (MRI) also revealed a herniated disc at the L5-S1 level.  A neurological consultation indicates that the back pain radiated down into the left leg.  It was noted that the Veteran reported his history of radiation exposure, but the examiner did not suggest they were related.  The Veteran was diagnosed with pseudospondylolisthesis with stenosis of the 4-5 segment and also central stenosis of the L5-S1 segment.  

The Veteran was afforded a VA examination in June 2011.  The examiner noted that, according to the Veteran, his pedal neuropathy symptoms preceded his diagnosis of diabetes mellitus.  Examination revealed mild pedal vibratory neuropathy, but the relationship between this condition and diabetes mellitus was unclear.  It was also noted that the Veteran had a history of lumbar degenerative disease.  The examiner concluded that there did not appear to be any compelling evidence linking radiation exposure to any of the Veteran's claimed conditions.  The examiner noted that this condition preceded the diagnosis of diabetes mellitus.  However, there was a history of lumbar degenerative disease as well.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for peripheral neuropathy, to include as due to in-service radiation exposure.  The Veteran's service treatment records do not reflect that symptomatology associated with this condition existed during military service.  In fact, the first post-service evidence of this condition is more than three decades after separation when the Veteran injured his lumbar spine.  According to the August 2006 private record prepared by Dr. S, the Veteran's radiculopathy was in fact secondary to his long history of lumbar spine disability.  The Veteran is not service-connected for a lumbar spine disability.  Finally, the June 2011 VA examiner was unable to link this condition to military service, instead noting an unclear relationship to diabetes mellitus and a history of degenerative disc disease.  The record contains no other competent evidence relating this condition to military service.  

The Board again recognizes that Dr. N has related the Veteran's diabetes mellitus to military service.  However, the statements of Dr. N are of limited probative value.  Essentially, Dr. N has related all of the Veteran's disabilities to radiation exposure.  He did not provide any rationale in support of his conclusions, nor did he even discuss the Veteran's non-radiation risk factors such as diabetes mellitus or degenerative disc disease.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  

Finally, the Board recognizes that the Veteran believes his neuropathy is related to radiation exposure during military service.  However, without addressing the Veteran's argument of radiation exposure, the Board notes that the Veteran is not competent to offer such a complex opinion regarding medical etiology.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  Furthermore, the evidence of record demonstrates that the first complaint of neuropathy followed a motor vehicle accident more than 30 years after separation from active duty in which the lumbar spine was injured.  Subsequent records continue to relate the Veteran's neuropathy to his nonservice-connected low back disability.  Therefore, the Veteran's statements regarding etiology fail to demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as due to in-service radiation exposure, must be denied.

Skin Rash

Regarding the Veteran's claimed skin disorder, the available service treatment records fail to reflect any treatment for a skin disorder.  According to a post-service record dated April 1975, the Veteran had a three to four month history of a gradual skin lesion on the outer canthus of the left eye.  It was noted that this was possibly a basal cell carcinoma.  However, upon evaluation, it was found to be consistent with cavernous hemangioma.  It was felt that this could be related to possible lymphangiectasia or obstructed ducts.  No indication was made to radiation exposure being a possible cause.  

In May 1983, the Veteran was admitted to the hospital for treatment of chronic stasis of the left leg.  It was noted that this was first treated in February 1983.  Surgery was performed to remedy this condition, and no mention was made of a relation to radiation exposure.  The Veteran reported a chronic skin condition since radiation exposure during military service upon treatment in November 1990.  He also reported being diagnosed with multiple myeloma in 1976.  The examining physician diagnosed the Veteran with venous varicosities and a left inguinal hernia scar.  In January 1995, the Veteran reported an intermittent papulosquamous rash over the distal lower extremities that he attributed to radiation exposure.  However, the examining physician felt that it was more consistent with chronic venous stasis.  An October 1997 VA outpatient treatment record also reflects a reported history of skin cancers on the face.  A new lesion was noted to be above the right brow, and the diagnosis was rule out basal cell.  

According to a March 1999 VA outpatient treatment record, the Veteran was complaining of recurrent penile lesions and dermatitis.  No lesions or irritations of the skin were presently found.  The Veteran was later seen by dermatology with VA in June 2002.  The Veteran reported exposure to radiation in the 1940s with itching and burning in certain areas ever since.  The dermatologist observed erythema in the groin area and small erythematous plaque of the gluteal cleft.  There was no identifiable rash or lesion where the Veteran pointed to for burning and itching.  The Veteran was diagnosed with intertrigo and pruritus/burning that was questionably secondary to radiation exposure.  

As already noted, the record contains a private treatment note dated February 2004.  According to this note, hair samples revealed exceptionally high levels of uranium and strontium.  The examining physician concluded that the Veteran suffered from skin cancers of the face due to radiation exposure.  Again, however, absolutely no rationale was provided for this opinion.  In addition, a review of all of the evidence of record fails to reflect that the Veteran has ever been diagnosed with skin cancer of the face, greatly calling into question the credibility of the opinions offered in this note.  

According to a September 2006 private treatment record, the Veteran had a history of dermatitis related to radiation exposure in the "Korean" conflict.  However, the Veteran was being treated for pneumonia at this time, so it is unclear what evidence was used to determine that the Veteran's dermatitis was secondary to radiation exposure.  Also, while the record does note the "Korean" conflict, the Board will assume that the examiner meant World War II.  

The record contains a January 2008 VA ionizing radiation examination note.  According to this note, the Veteran witnessed an atomic bomb test in 1945 and that his face turned as black as shoe polish within 24 hours.  He also reported that the skin began to peel off of his face, his feet split open and he had jock itch.  The Veteran stated that the condition did not clear up until 1953.  Examination revealed slight changes in coloration without obvious lesions on the arms or abdominal wall that appeared like livedo reticularis.  There was also a scar on the left ankle.  The Veteran was diagnosed with a reported history of radiation dermatitis.  

In October 2009, it was noted that the Veteran related all of his skin problems to radiation exposure.  The Veteran also asserted that the Government was not admitting that any World War II veterans were exposed to radiation.  According to a July 2010 VA outpatient treatment record, the Veteran reported waking up at times with itching due to the radiation.  However, the examining physician did not express an opinion as to whether the Veteran's symptomatology was or was not linked to radiation exposure.  

The Veteran was afforded a VA examination in June 2011.  The Veteran was diagnosed with stasis dermatitis.  The examiner noted that the Veteran reported witnessing a detonation of an atomic bomb during military service.  The following day, the Veteran noted that the skin on his forearms and face was darker than normal.  The Veteran reported that this condition persisted.  Examination revealed some pruritus and dry skin on the forearms, forehead, facial cheeks and sides of the feet.  The Veteran reported having skin cancer in 1985, but a review of the records revealed that he did not suffer from skin cancer, but rather, a hemangioma.  The examiner concluded that the Veteran suffered from stasis dermatitis with a history of vascular ulcer skin grafting.  There was no demonstrable relationship to atomic radiation exposure and the examiner concluded that this condition was explainable by the Veteran's age, diabetes mellitus, and vascular stasis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder, to include as secondary to in-service radiation exposure.  The service treatment records contain no reference to a skin disorder, aside from a circumcision.  The Veteran has suggested that his in-service circumcision is evidence of a skin disorder.  However, there is no medical evidence of record to support this assertion.  According to the November 1947 Naval Hospital report, examination of the Veteran's genitalia was normal.  There was no suggestion of any rash affecting this region or any prior disability resulting in the in-service circumcision.  

In addition, there is no competent and credible post-service evidence relating the Veteran's current skin complaints to military service.  While the Veteran has related his skin problems to radiation exposure on numerous occasions, he is not competent to offer a medical opinion as complex as linking various skin disorders to radiation exposure decades earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  According to the June 2011 VA examiner, there was no demonstrable relationship to atomic radiation exposure, and the current skin conditions were explainable by the Veteran's age and his nonservice-connected diabetes mellitus and vascular stasis.  Finally, the record reflects varying diagnoses since separation from active duty, including hemangioma, chronic venous stasis and stasis dermatitis.  Nothing in the record suggests that these conditions are of a similar origin.  As such, the preponderance of the evidence of record demonstrates that the Veteran's skin disability did not manifest during, or as a result of, active military service, to include as secondary to in-service radiation exposure.  

The Board again recognizes that Dr. N has related the Veteran's skin disability to military service.  However, the statements of Dr. N are of limited probative value.  Essentially, Dr. N has related all of the Veteran's disabilities to radiation exposure.  He did not provide any rationale in support of his conclusions, nor did he even discuss the Veteran's non-radiation risk factors.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  

The Board has also considered the Veteran's statements regarding in-service symptomatology and chronic symptomatology since separation from active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the Board does not find the Veteran's current assertions to be credible.  While the Veteran has since reported crusting and blackening of all of his skin during military service, he simply referred to a fungus of the hands when testifying at a hearing in 1961.  Also, while the Veteran now asserts a chronic skin condition since separation from active duty, the first evidence of a skin condition is dated April 1975 - which is nearly 30 years after separation from active duty.  This record simply notes a three to four month history of gradual growth skin lesions.  A record prepared following separation from active duty in April 1947 also notes that the Veteran's skin was clear with no lesions.  Finally, it is not until June 1984 that the Veteran asserts he had suffered from a chronic skin disability since his separation from active duty some 38 years earlier.  In light of all of these facts, the Board is unable to find the Veteran's more recent assertions of a more than 35 year history of chronic skin disorders to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a skin disorder, to include as due to in-service radiation exposure, must be denied.

Reduced White Blood Cell Count

The Veteran's service treatment records fail to reflect that he suffered from any chronic disability manifested by reduced white blood cell counts during active military service.  According to a VA outpatient treatment record dated October 1997, the Veteran suffered from lymphocytosis and neutropenia.  The Veteran reported a history of radiation exposure during military service at this time.  A February 2000 laboratory report confirms that the Veteran had a low white blood cell count.  However, private laboratory results from August 2006 reveal that the Veteran's white blood cell count was within normal limits.  

The Veteran was afforded a VA examination for this condition in June 2011.  The Veteran reported that he developed leukocytopenia at the age of 61, which the examiner explained was 41 years after his reported radiation exposure.  The examiner diagnosed the Veteran with fluctuating leukocyte levels from normal to mildly low that was less likely than not related to atomic radiation exposure.  The examiner opined that atomic radiation effects would be expected to manifest more proximate to exposure.  Current examination revealed no indication for fluctuation of white blood cell count, but they did reflect development of an anemia that was most likely attributable to the recently developed renal failure.  The examiner noted that there was no indication that renal failure was related to a remote history of radiation exposure, and it was noted that a hematologist/oncologist who reviewed the data was also unable to conclude a relationship existed.  The examiner concluded that a person in the seventh decade of life was at an increased risk for development of marrow conditions such as myelodysplasia, which was not an uncommon condition.  The examiner opined that, in light of the 41 year delay between military service and the onset of luekocytopenia, it was less likely than not related to atomic radiation.  

Leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).

Although there is evidence showing low white blood cell count at some point in the Veteran's medical history, the Board notes that leukopenia by itself is not a "disability" for which service connection may be granted.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.  In this context, the Board notes the evidence of record shows the veteran does not complain of frequent infections and does not have a history of leukemia or any other hematologic cancers.

Therefore, because leukopenia is not a disability for VA adjudicative purposes and the Veteran has not been shown to have a disability associated with his leukopenia, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine is not for application.  

Urethral Stricture/Bladder Neck Stricture

The Veteran's service treatment records and post-service treatment records fail to reflect that he suffers from any disability manifested by urethral or bladder impairment that manifested as a result of active military service.  Service treatment records are silent regarding such symptomatology, and a November 1947 post-service treatment record reflects that an examination of the genitourinary system was normal.  According to a January 1995 private record pertaining to low back pain, the Veteran denied any bladder dysfunction at this time.  However, a December 1995 private treatment record reflects that the Veteran was continuing follow-up for his urethral strictures and bladder neck contracture.  Cystourethroscopy was carried out, revealing multiple anterior urethral strictures as well as a moderate degree of bladder neck contracture.  Surgery was performed, and the Veteran was noted to void with a good stream at the completion of this procedure.  There was no mention of military service or prior radiation exposure.  

In April 1999, the Veteran was treated by a VA urologist.  The Veteran reported dysuria three to four times per year.  The Veteran attributed this to exposure to ionizing radiation while on active duty.  Examination revealed prostatic hypertrophy and lower urinary tract symptoms.  The examining physician indicated that he could not say that the Veteran's intermittent symptoms were related to exposure to ionizing radiation in the past.  

As already noted, the record contains a private treatment note dated February 2004.  According to this note, hair samples revealed exceptionally high levels of uranium and strontium.  The examining physician concluded that the Veteran's urethritis was radiation related.  Rather, Dr. N simply made a blanket statement with no supporting rationale or clinical evidence.  

According to a November 2005 computed tomography (CT) scan, the urinary bladder was normal in size.  No abnormal fluid accumulation was seen and no significant mass was otherwise noted.  Prostatic size was on the upper side of normal as well.  An August 2006 private treatment record notes that the Veteran's reported urinary problems were due to a chronic problem secondary to prostatic hypertrophy surgery.  

The record also contains an ionizing radiation examination note dated January 2008.  According to this note, the Veteran reported being exposed to radiation in service.  He stated that he later developed problems with urination, until a physician "did laser and found the ionizing radiation particle that had been causing his problems all these years."  It was also noted that the particle was removed.  The Board is unable to determine what is meant by these assertions, as the claim of locating and removing an ionizing radiation particle makes little sense.  The Veteran also stated in an October 2009 letter that he saw the object that was blocking his urine flow.  Despite the questionable accuracy of such assertions, these claims still fail to reflect that the Veteran suffered from any genitourinary disorder that manifested specifically because of in-service radiation exposure or other factors.  

The record also contains records from the Aiken Urological Associates, P.A., dated April and May 2008.  The records reveal that the Veteran had been followed for a long time for urinary outflow obstruction.  A cystoscopy revealed a urethral stricture and significant bladder neck thickening with heavy trabeculation and multiple cellules.  Endoscopic urethrotomy was performed, and following the removal of a significant bulbous urethral stricture, the Veteran left the operating room in good condition.  

Finally, the Veteran was afforded a VA examination in June 2011.  The examiner indicated that a history of urethral stricture was noted, but that this malady is not specific for radiation injury.  The examiner concluded that there was no demonstrable relationship to atomic radiation exposure.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability manifested by a urethral and/or bladder stricture.  There is no evidence of such a disability during military service, and a record prepared following discharge notes a normal genitourinary system.  The record then contains no evidence of a genitourinary disorder for many decades following military service.  Finally, the record contains no competent and credible evidence relating the Veteran's intermittent genitourinary symptomatology to military service.  According to the June 2011 VA examiner, this was not a malady specific for radiation exposure.  While Dr. N has suggested that this condition is related to military exposure, he provided absolutely no rationale or supporting data for his assertion that a urethral stricture can arise due to radiation exposure more than 4 decades earlier.  

Finally, the Board recognizes that the Veteran believes this condition is also related to in-service radiation exposure.  However, the Veteran has offered no argument or evidence to support his conclusion.  The record does not reflect that the Veteran is otherwise competent to provide such a complex medical conclusion either.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  As such, the Veteran's statements fail to demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a disability manifested by urethral and/or bladder stricture, to include as due to ionizing radiation exposure, must be denied.


ORDER

Entitlement to service connection for a right eye disability, to include right eye cancer, is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for neuropathy is denied.  

Entitlement to service connection for a skin rash is denied.  

Entitlement to service connection for leukopenia, claimed as a disability manifested by a reduced white blood cell count, is denied.  

Entitlement to service connection for a disability manifested by a urethral stricture and/or bladder stricture is denied.  



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


